January 29, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   HUMBERTO MONTALVO, INDIVIDUALLY AND D/B/A MONTALVO
               PRODUCE OF MEXICO, Appellant

NO. 14-11-00987-CV                          V.

                 J.P. MORGAN CHASE BANK N.A., Appellee
                     ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on July 18, 2011. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Humberto Montalvo, Individually and d/b/a Montalvo Produce of
Mexico.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.